ORDER
The Disciplinary Review Board having recommended to this Court that STEVEN L. KATZ, of ROCKAWAY, who was admitted to the bar of this State in 1971 and suspended from the practice of law by this Court’s order of October 30, 1987, be restored to the practice of law conditioned on his enrollment in and completion of the core courses to the Skills and Methods curriculum offered by the Institute for Continuing Legal Education and on his submission of proof of satisfactory completion of same; and good cause appearing,
It is ORDERED that STEVEN L. KATZ is to be restored to the practice of law following his submission to this Court of proof of satisfactory completion of the core courses offered by the Institute for Continuing Legal Education and on further Order of this Court.